DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The term "easy peel layer" in claim 1 is a relative term which renders the claim indefinite.  The term "easy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the examiner considers any peel layer of prior art that can be peeled off by any means as meeting the claimed limitations. Claims 2-9 are rejected due to their dependency of claim 1. 
Appropriate correction and clarification is required.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016013595 to Sakamoto et al. (“Sakamoto”, of the record). 
Regarding claims 1, and 3-5, Sakamoto teaches an easily peelable absorption film comprising (page 2, last paragraph): 
 - an absorption layer containing a thermoplastic resin and an absorbing agent (page 1, last paragraph, and page 3, second para; the absorption film contains a thermoplastic resin and an inorganic/absorbing agent; page 5, paragraphs 11-12, page 6 last para, Sakamoto teaches the suitable thermoplastic resin materials include ethylene-(meth)acrylic acid copolymer (EMAA), meeting the claimed limitations of instant claim 3; page 6, paragraphs 5-6, Sakamoto teaches the suitable the inorganic/absorbing agents include zeolite, meeting the claimed limitations of instant claims 4-5), and 
- an easy peel layer laminated directly to one side of the absorption layer (page 2, last paragraph, the adhesive layer that is bonded/laminated directly to the absorption film). 
Sakamoto teaches the content of the absorbing agent is in the range of 5% by weight or more (page 6, paragraph 8), which range overlaps with the instantly claimed range of 20 mass % or more based on the mass of the entire absorption layer. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
It should be noted that the recitation of claim 1 that “when the easy peel layer side of the easily peelable absorption film is heat-sealed to other resin member and then the easily peelable absorption film is peeled from the other resin member, then the easy peel layer is cohesively peeled off” is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the structure of the peelable absorption film of Sakamoto is capable of performing the intended use. 
Regarding claim 2,
Regarding claim 6, Sakamoto teaches its easily peelable absorption film further comprising a skin layer on a surface of the absorption layer opposite to the easy peel layer (page 7, paragraphs 6-7), meeting the claimed limitations. 
Regarding claim 7, Sakamoto teaches a packaging laminate comprising the easily peelable absorption film, and includes a substrate layer laminated on a surface of the easily peelable absorption film opposite to the easy peel layer (page 2, last paragraph, i.e., the base layer). 
Regarding claim 8, Sakamoto teaches a packaging bag (page 2, last paragraph, and page 3, paragraphs 3-5), wherein the packaging bag comprises the packaging laminate, and wherein a portion of the easy peel layer side of the packaging laminate is heat-sealed with other portions of the packaging laminate so as to form a bag shape (page 3, first paragraph and fifth para), meeting the claimed limitations. 
Regarding claim 9, Sakamoto teaches a packaging bag with contents contained there (page 3, third paragraph, page 7, paragraph 8), meeting the claimed limitations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782